  Case 18-31276       Doc 89  Filed 05/24/19 Entered 05/28/19 10:17:35                Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:      18-31276
Sebastian Palladino                         )
                                            )               Chapter: 13
                                            )
                                                            Honorable Janet S. Baer
                                            )
                                            )               Kane
              Debtor(s)                     )

                ORDER DENYING CONFIRMATION AND DISMISSING CASE
                         WITH 180 DAY BAR TO REFILING

        This matter coming on the Trustee's Objection to Confirmation and Motion to Dismiss, proper
notice given and the Court being advised in the premises;


IT IS HEREBY ORDERED:

    1. Confirmation of the debtor's plan is denied.

    2. The above referenced case is dismissed pursuant to 11 U.S.C. Section 1307(c).

    3. The debtor is barred from being a debtor in any case under Title 11 for a period of 180 days
       from the date of this order, pursuant to 11 U.S.C. Section 109(g) and Section 349(a).




                                                         Enter:


                                                                  Honorable Janet S. Baer
Dated: May 24, 2019                                               United States Bankruptcy Judge

 Prepared by:
 Glenn Stearns, Chapter 13 Trustee
 801 Warrenville Road, Suite 650
 Lisle, IL 60532-3614
 630-981-3888
